Case 1:19-cv-01353-NBF Document9 Filed 01/27/20 Page 1 of 6

In the Gmited States Court of Federal Clarins

 

 

No. 19-1353T
(Filed: January 27, 2020)
NOT FOR PUBLICATION
)
JANICE SUE TAYLOR, ) Pro Se; Dismissal for Lack of Subject
) Matter Jurisdiction; Rule 12(b)(1);
Pro Se Plaintiff, ) Violations of the Internal Revenue
) Code; Unjust Imprisonment Claims;
Vv. ) Tort Claims
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER OF DISMISSAL

On September 5, 2019, plaintiff, Janice Sue Taylor, filed the above-captioned case
in this court following her conviction for tax evasion in the United States District court in
Arizona! and the dismissal of her claims for lack of subject matter jurisdiction before the
United States Tax Court. Compl. at 1(Doc. No. 1); Mot. to Dismiss (“MI{D”) at 2 (Doc.
No. 6); MtD Ex. H at 106-07; Resp. at 4 (Doc. No. 7); Resp. Ex. C at 15-16. In this
action, she claims that the United States (“the government”) “maliciously and with full
knowledge” took her assets, namely her body and soul, without jurisdiction to do so.

Compl. at 2; Resp. at 2. She is seeking $15,000,000.00 in damages. Compl. at 3.

 

' Ms. Taylor was sentenced to 78 months in prison for tax evasion and willful failure to file taxes
for tax years 2003-2006. See MtD at 2; MtD Ex. C at 64-73; MtD Ex. E at 77-80,

 
Case 1:19-cv-01353-NBF Document9 Filed 01/27/20 Page 2 of 6

The government filed a motion to dismiss for lack of subject matter jurisdiction
under Rule 12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC”)
on November 4, 2019. In its motion to dismiss, the government explains that the
dismissal of Ms. Taylor’s case before the Tax Court for lack of jurisdiction did not mean,
as Ms, Taylor argues, that the government did not have jurisdiction to hold Ms. Taylor
responsible for failing to pay her taxes. The government further argues that (1) to the
extent Ms. Taylor is alleging a wrongful levy or illegal collection of federal taxes, her
claims can be heard only before the federal district courts; (2) to the extent Ms. Taylor is
seeking a tax refund, she had not fulfilled the prerequisites for filing a tax refund claim in
this court; and (3) this court does not have jurisdiction over Ms. Taylor’s claims for the
taking of her body and soul, which sound in tort. MtD at 6-9.

Ms. Taylor filed a response, in the form of “Counter-Claim,” on December 17,
2019. In her response she states that she is not seeking a tax refund. Resp. at 5 (“Plaintiff
is not requesting any alleged refund claim.”). Rather, she states that her claim is “strictly
based on violations of the required Statutes namely [Internal Revenue Code (‘I.R.C.’)] §§
6212 and 6213(a), by the Federal District Court, and the Attorneys who represented
fraudulently.” Resp. at 5. I.R.C. § 6212 requires the Internal Revenue Service (“IRS”) to
issue a notice of deficiency in the event of a tax payer’s tax deficiency. I.R.C. § 6213(a)
authorizes the tax payer to petition the Tax Court once a notice of deficiency has been
issued.

For the reasons that follow, the government’s motion to dismiss is GRANTED.
Case 1:19-cv-01353-NBF Document Filed 01/27/20 Page 3 of 6

1. LEGAL STANDARDS

As plaintiff, Ms. Taylor must establish jurisdiction by a preponderance of the
evidence. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011)
(citing Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)).

The Tucker Act provides this court with jurisdiction over “any claim against the
United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28
ULS.C. § 1491(a)(1). Regarding challenges to federal tax liability, the jurisdiction of the
Court of Federal Claims is limited to cases where the tax payer has paid the tax and is
seeking a refund. See 28 U.S.C. §1346(a)(1) (“The district courts shall have original
jurisdiction, concurrent with the United States Court of Federal Claims, of: (1) Any civil
action against the United States for the recovery of any internal-revenue tax alleged to
have been erroneously or illegally assessed or collected, or any penalty claimed to have
been collected without authority or any sum alleged to have been excessive or in any
manner wrongfully collected under the internal-revenue laws.”),
I. DISCUSSION

A. — This Court Does Not Have Subject Matter Jurisdiction over Ms.
Taylor’s Claims Related to Violations of IL.R.C. §§ 6212 and 6213(a)

As noted above, the Court of Federal Claims’ jurisdiction to hear tax cases is
limited to actions seeking the refund of taxes, penalties, and interest that a tax payer has

paid to the government. In her response to the government’s motion to dismiss, Ms.

 
Case 1:19-cv-01353-NBF Document9 Filed 01/27/20 Page 4 of 6

Taylor expressly disavows that she is claiming a tax refund. Resp. at 5 (“Plaintiff is not
requesting any alleged refund claim.”). Ms. Taylor states that her claims are “strictly”
based on violations of I.R.C. §§ 6212 and 6213(a), “by the Federal District Court, and the
Attorneys who represented fraudulently.” Resp. at 5. Ms. Taylor is asking this court to
find that because she claims not to have received notice of her federal tax liability under
LR.C. §§ 6212 and 6213(a), the government did not have “jurisdiction” to charge her
with tax evasion or to collect any tax from her. /d. at 2-5.?

This court does not have subject matter jurisdiction to hear claims based on the
government’s alleged failure to comply with the notice of a tax deficiency under I.R.C.
§§ 6212 and 6213(a) outside the context of a tax refund claim. As Ms. Taylor concedes,
her claim for damages based on violations of IL.R.C. §§ 6212 and 6213(a) is not a claim
for a tax refund. That claim must therefore be dismissed for lack of subject matter
jurisdiction.

B. The Court Lacks Subject Matter Jurisdiction over Ms. Taylor’s Other
Claims

To the extent Ms. Taylor is seeking damages based on fraud or unlawful
imprisonment, see Resp. at 1, 5 (alleging claims for fraud and for the taking of Ms.

Taylor’s body and soul), those claims are also beyond this court’s jurisdiction. As the

 

* To the extent Ms. Taylor is requesting that this court directly review or overturn her conviction,
the court lacks jurisdiction to do so. See, e.g., Jones v. United States, 440 F. App’x 916, 918
(Fed. Cir. 2011); Cooper v. United States, 104 Fed. Cl. 306, 311-12 (2012) (“To the extent that
plaintiff is challenging his criminal trial, conviction, and imprisonment, . . . and the conduct of
the government and its officers in connection with the prosecution of plaintiff in [district court],
this court does not have jurisdiction over his claims because the court may review neither
criminal matters . . . nor the decisions of district courts.” (internal citation omitted)).
Case 1:19-cv-01353-NBF Document9 Filed 01/27/20 Page 5 of 6

government correctly argues, Reply at 3, these claims sound in tort and are thus outside
this court’s jurisdiction and must be dismissed. Brown v. United States, 105 F.3d 621,
623 (Fed. Cir. 1997) (holding that the United States Court of Federal Claims does not
have jurisdiction over complaints grounded upon fraud, which is a tort); see also
Burciaga v. People, No. 16-1257C, 2017 WL 384329, at *2 (Fed. Cl. Jan. 26, 2017)
(“Claims of unlawful imprisonment inherently sound in tort”) (citing A/-Qaisi v. United
States, 103 Fed. Cl. 439, 442-43, aff'd, 474 F. App’x 776 (Fed. Cir. 2012)); Burman v.
United States, 75 Fed. Cl. 727, 729 (2007) (holding that false imprisonment sounds in tort
and must be dismissed by the Court of Federal Claims).°
CONCLUSION

Ms. Taylor’s Motion to Proceed In Forma Pauperis (Doc. No. 2} is GRANTED
for the limited purposes of this onder, Because this court does not have subject matter
jurisdiction over any of the claims in Ms. Taylor’s complaint, the government’s motion to

dismiss is GRANTED. The Clerk of Court is directed to dismiss Ms. Taylor’s complaint

 

+ Although Ms. Taylor does not expressly make a claim for unjust conviction and imprisonment
under 28 U.S.C. § 2513, she references this statute in her response to the government’s motion to
dismiss. Resp. at 6. Under 28 U.S.C. § 2513, this court can adjudicate claims related to unjust
convictions only where a plaintiffs conviction has been reversed or set aside on grounds of
innocence or where the plaintiff has been pardoned. See Vondrake vy. United States, 141 Fed. Cl.
599, 602, aff'd sub nom, Drake y, United States, No. 2018-2135, 2019 WL 5960464 (Fed. Cir.
Nov. 13, 2019) (holding that although the Court of Federal Claims may adjudicate claims for
money damages related to unjust convictions, the plaintiff must first establish that he was
wrongfully convicted or that he was pardoned by the appropriate federal official). Ms. Taylor has
not alleged that her conviction was reversed or set aside on grounds of her innocence, or that she
has been pardoned. This statute therefore cannot serve as a jurisdictional basis for considering
Ms. Tayler’s claims for false imprisonment.

 
Case 1:19-cv-01353-NBF Document9 Filed 01/27/20 Page 6 of 6

for lack of subject matter jurisdiction under Rule 12(b)(1) of the Rules of the United
States Court of Federal Claims.

IT IS SO ORDERED.

  

 

“ Seniot Judge

See B. FIRESTONE
